Title: List of Franklin Birthdays, [1759]
From: Franklin, Benjamin
To: 


[1759]
The Birthdays of the Children of Josiah and Ann Franklin


Eliz. Franklin,
Mar. 2. 1677/8.
Died Aug. 25. 1759.


Samuel
May 16. 1681
Mar. 30. 1720


Hannah
May 25. 1683
April 3. 1723


Josiah
Aug. 23. 1685
Went to Sea, never heard of


Ann
Jan. 5. 1686/7
June 16. 1729


Joseph
Feb. 6. 1687/8
Died 11th of same Month


Joseph
June 30. 1689
Died July 15. 1689


Ann Franklin the first wife of Josiah Franklin died July 9. 1689.
Josiah Franklin and Abiah Foulger married Nov. 25. 1689
  

John Franklin born.
Dec. 7. 1690
Died


Peter Franklin
Nov. 22. 1692



Mary
Sept. 26. 1694



James
Feb. 4. 1696/7



Sarah
July 9. 1699.



Ebenezer
Sept. 20. 1701
Died Feb. 5. 1702/3



Thomas
Dec. 7. 1703
Aug 17. 1706


Benjamin
Jan. 6. 1705/6



Lydia
Aug 8. 1708



  Jane
Mar. 27. 1712



Sarah Daughter of Benjamin born at Philadelphia Aug 31. 1743.
